FOR PUBLICATION
                                                               Feb 28 2014, 9:02 am




ATTORNEYS FOR APPELLANT:                      ATTORNEYS FOR APPELLEE:

CHARLES R. GRAHN                              JASON A. SCHEELE
WILLIAM W. GOODEN                             ANDREW L. PALMISON
JENNIFER F. PERRY                             Rothberg Logan & Warsco LLP
Clark, Quinn, Moses, Scott & Grahn, LLP       Fort Wayne, Indiana
Indianapolis, Indiana


                            IN THE
                  COURT OF APPEALS OF INDIANA

MARY L. ANDERSON,                     )
                                      )
    Appellant-Plaintiff,              )
                                      )
           vs.                        )                No. 49A05-1309-CT-442
                                      )
WAYNE POST 64, AMERICAN LEGION CORP., )
                                      )
    Appellee-Defendant.               )


                   APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable Heather A. Welch, Judge
                          Cause No. 49D12-1206-CT-24147



                                   February 28, 2014


                            OPINION - FOR PUBLICATION


NAJAM, Judge
                                  STATEMENT OF THE CASE

        Mary L. Anderson appeals the trial court’s order setting aside its default judgment

against Wayne Post 64, American Legion Corporation (“American Legion”). Anderson

raises two issues for our review, but we address only the following dispositive issue:

whether the trial court erred when it set aside its default judgment against the American

Legion as void because the method employed by Anderson to serve process on the

American Legion was not the method best calculated to inform the American Legion of

Anderson’s lawsuit.1 We affirm.

                           FACTS AND PROCEDURAL HISTORY

        On June 20, 2010, Anderson slipped and fell on property owned by the American

Legion in Marion County. On June 15, 2012, Anderson filed a complaint for damages

against the American Legion in the Marion Superior Court. On that date, Robert Eakins

was the registered agent for the American Legion. Anderson requested service on the

American Legion through the Marion County Sheriff’s Department.

        On June 20, Deputy Travis Jefferson filed the Sheriff’s return of service with the

clerk’s office. According to the return of service, Deputy Jefferson left a copy of the

complaint and summons at 601 South Holt Road, Eakins’ registered address. The deputy

later testified that he left those documents “attached to the door” at “10:48 a.m.” because

“Eakins was not present at that time, nor did it appear any other person was present.”


        1
            Anderson also asserts that the trial court’s order, in effect, requires that defendants receive
“actual notice” before the court may obtain personal jurisdiction over them. Appellant’s Br. at 6.
Anderson is correct that actual notice is not required, see Glennar Mercury-Lincoln, Inc. v. Riley, 167
Ind. App. 144, 152, 338 N.E.2d 670, 675 (1975), but, as discussed below, Anderson’s interpretation of the
trial court’s order is mistaken. The trial court’s order does not require actual notice but, rather, requires
that Anderson employ the method best calculated to inform the defendant of her lawsuit.
                                                     2
Appellant’s App. at 178. Deputy Jefferson also mailed a copy of the complaint and

summons by first class mail to that address.

        The American Legion failed to appear or respond to Anderson’s complaint. On

July 24, 2012, the court entered a default judgment2 against the American Legion, which

the court later amended to reflect a judgment in the amount of $500,000.

        On April 26, 2013, the American Legion moved to set aside the default judgment

pursuant to Indiana Trial Rule 60(B)(6), arguing that the judgment was void because

Anderson had not served her complaint on the American Legion and, therefore, the court

had not acquired personal jurisdiction over the American Legion.3 The American Legion

submitted the affidavits of Eakins and Post Commander Glen Hawkins, who both

testified that they had not received the summons and complaint.

        The American Legion also submitted the affidavit of Ken Cooper, its current

registered agent. Cooper stated that he did not learn of Anderson’s lawsuit against the

American Legion until March 31, 2013. In particular, Cooper stated as follows:

        7.      [T]here are two buildings at address 601 S. Holt Rd., Indianapolis,
        Indiana 46241. One building is the main American Legion post where
        most activities occur. The second building is an old outbuilding . . . which
        is currently[,] and in June, 2012, was being[,] utilized for storage. . . .

                                                  ***



        2
          Under Trial Rule 55, this is normally a two-step process: the entry of default under Trial Rule
55(A) followed by the entry of a judgment by default under Trial Rule 55(B). But here the court,
following Anderson’s motion, simply entered a default judgment, which the court later reopened to
determine damages.
        3
           The American Legion also moved to set aside the default judgment pursuant to Trial Rule
60(B)(8), and the trial court agreed with this conclusion in addition to setting aside the default judgment
pursuant to Trial Rule 60(B)(6). However, given our disposition in this appeal we need not consider
whether the court erred under Rule 60(B)(8).
                                                    3
       9.     There is no mailbox on or near the Outbuilding. There are two
       ground floor doors to the Outbuilding and one door that is up a flight of
       steps and underneath an awning. The door that is atop the flight of steps
       and underneath the awning is on the Outbuilding’s east façade. The
       structure of the door, steps, and awning is such that it would be very
       difficult to see documents rolled up and placed in the door from the parking
       lot. Additionally, if documents were left outdoors on or near the
       Outbuilding, particularly at the top of the steps, it [sic] could very easily
       blow away and never be found. Because the main American Legion
       building is north of the Outbuilding and has ample parking leading up to it,
       documents left on the Outbuilding could go unnoticed for a significant
       period of time.

       10.    On March 31, 2013, I discovered a notice from the Court rolled into
       a cylinder and placed in the door at the top of the steps underneath the
       awning in the Outbuilding. This was the first document that I knew of
       regarding the lawsuit brought by Ms. Anderson.

Id. at 111-13.

       Included in Cooper’s affidavit was an aerial photograph of 601 South Holt Road.

That photograph shows an L-shaped parking lot and two structures. In the northeast

portion of the photograph is a large structure situated such that the L-shaped parking lot

touches the structure’s western and southern faces. The parking lot curves into the

western face of that structure such that drivers can drive directly to a doorway, and that

curved drive is partially covered. The southern portion of the parking lot has multiple

paved sidewalks leading into this structure. There is also a large, fenced-in yard adjacent

to the eastern side of this structure.

       In the southwest corner of the lot is a smaller structure. Although it is not entirely

clear from the photograph, it appears that the only parking near this structure is along its

eastern face, which is the southernmost portion of the parking lot. As drivers enter onto

the property, they pass along the northern face of the smaller structure to access the


                                             4
parking lot, which naturally leads them to the larger structure. This smaller structure

bears the number “601” on its northern face. Id. at 166. It is not clear if the larger

structure also bears this number, but Cooper’s affidavit implies that the mailbox for the

address is located at the larger structure.

        On July 8, the court held a hearing on the American Legion’s motion to set aside

the default judgment.4          Following that hearing, on August 15 the court granted the

American Legion’s motion to set aside the default judgment under Trial Rule 60(B)(6).

In granting the motion to set aside under Trial Rule 60(B)(6), the court stated, in relevant

part:

        In our case, a Marion County Sheriff attempted to serve Defendant by
        leaving a copy of the summons and complaint at the business address and
        mailing a copy of each to its business address. These actions do not meet
        the service requirements in Rule 4.1(A) and do not comport with due
        process. Particularly because the Defendant’s property has multiple
        buildings and the business address used by the [S]heriff to attempt service
        was the address of the outbuilding at Defendant’s property, Plaintiff’s
        manner of service was not reasonably calculated to inform Defendant of the
        lawsuit.
               For effective service, Plaintiff must have served Eakins . . . in a
        manner outlined in Rule 4.1(A)(1), (A)(2), or (A)(4). Instead of simply
        leaving a copy of the summons and complaint at the doorstep of
        Defendant’s business address, the Sheriff could have delivered each to
        Eakins personally. See Rule 4.1(A)(2). Instead of mailing a copy of the
        summons and complaint by first-class mail, Plaintiff could have sent a copy
        of each by registered or certified mail or some other method that required a
        written acknowledgment of receipt. See Rule 4.1(A)(1). These methods
        would have been reasonably calculated to inform Defendant of the pending
        lawsuit.
               Because of the insufficient service of process, the default judgment
        is void and should be set aside for lack of personal jurisdiction over
        Defendant.

Id. at 11. This appeal ensued.

        4
            No transcript of this hearing has been submitted on appeal.
                                                      5
                                  DISCUSSION AND DECISION

                                          Standard of Review

        Anderson appeals the trial court’s order setting aside the default judgment

pursuant to Indiana Trial Rule 60(B)(6). The parties first dispute whether our standard of

review in such appeals is de novo or for an abuse of discretion. This dispute is not new to

this court.5 As we have explained:

        The standard of review for the granting or denying of a T.R. 60(B) motion
        is limited to whether the trial court abused its discretion. Freels v. Winston
        (1991), Ind. App., 579 N.E.2d 132, 135, reh. denied, trans. denied.
        However, a motion under T.R. Rule 60(B)(6) alleging the judgment is void
        requires no discretion on the part of the trial court because either the
        judgment is void or it is valid. Schoffstall v. Failey (1979), 180 Ind. App.
        528, 389 N.E.2d 361, 363. Void judgments can be attacked, directly or
        collaterally, at any time. International Alliance of Theatrical Stage
        Employees v. Sunshine Promotions, Inc. (1990), Ind. App., 555 N.E.2d
        1309, 1315.

Santiago v. Kilmer, 605 N.E.2d 237, 239 (Ind. Ct. App. 1992), trans. denied; see also

Farmers Mut. Ins. Co. v. M Jewell, LLC, 992 N.E.2d 751, 754 (Ind. Ct. App. 2013),

trans. denied; Yoder v. Colonial Nat’l Mortg., 920 N.E.2d 798, 801 (Ind. Ct. App. 2010);

Laflamme v. Goodwin, 911 N.E.2d 660, 664 (Ind. Ct. App. 2009); LePore v. Norwest

Bank Ind., N.A., 860 N.E.2d 632, 634 (Ind. Ct. App. 2007); Hotmix & Bituminous

Equip. Inc. v. Hardrock Equip. Corp., 719 N.E.2d 824, 826 (Ind. Ct. App. 1999).

        In Swiggett Lumber Construction Co. v. Quandt, 806 N.E.2d 334, 336 (Ind. Ct.

App. 2004), we applied an abuse of discretion standard in a Trial Rule 60(B)(6) appeal.

        5
           Although the Indiana Supreme Court, without discussion, has applied an abuse of discretion
standard of review in an appeal from a Rule 60(B)(6) order, see LaPalme v. Romero, 621 N.E.2d 1102,
1104 (Ind. 1993), the court has also acknowledged that the Indiana Court of Appeals has held that, in such
orders, “the trial court does not have discretion because either the judgment is void or it is valid,” K.S. v.
R.S., 669 N.E.2d 339, 404 n.9 (Ind. 1996) (citing Schoffstall v. Failey, 180 Ind. App. 528, 389 N.E.2d
261 (1979)).
                                                      6
For support, we cited to Morequity, Inc. v. Keybank, N.A., 773 N.E.2d 308, 312-13 (Ind.

Ct. App. 2002), trans. denied, and for support of that proposition in Morequity we cited

In re Paternity of Baby Doe, 734 N.E.2d 281, 284 (Ind. Ct. App. 2000). But In re

Paternity of Baby Doe was an appeal under Trial Rule 60(B)(1), not Rule 60(B)(6).

Moreover, we are persuaded by this court’s reasoning in Santiago that a trial court has no

discretion on how to rule on a Trial Rule 60(B)(6) motion once a judgment is determined

to be either void or valid. If a judgment is void, the trial court cannot enforce it and the

motion under Rule 60(B)(6) must be granted; if a judgment is valid, the trial court cannot

declare it void and the motion must be denied. Thus, we review de novo a trial court’s

judgment on a Rule 60(B)(6) motion.

        That said, whether a judgment is void or valid is not a determination made by

pulling a label from the ether. As we have explained in the context of a Rule 12(B)(2)

motion to dismiss for lack of personal jurisdiction:

        Personal jurisdiction is a question of law. Therefore, our review is de novo,
        and we do not defer to the trial court’s legal conclusion as to whether
        personal jurisdiction exists. However, to the extent that the issue of
        personal jurisdiction turns on disputed facts, the trial court’s findings of fact
        are reviewed for clear error.

Sebring v. Air Equip. & Eng’g, Inc., 988 N.E.2d 272, 274 (citing LinkAmerica Corp. v.

Albert, 857 N.E.2d 961, 965 (Ind. 2006)).6 And where “only a paper record has been


        6
           The American Legion also asserts that Mills v. Coil, 647 N.E.2d 679 (Ind. Ct. App. 1995),
trans. denied, supports application of an abuse of discretion standard of review in appeals from Rule
60(B)(6) orders. It is true that the Mills court applied an abuse of discretion standard of review, but the
court explicitly did so not because of the procedural posture of the appeal but because “the facts [we]re
disputed and the law of service for personal jurisdiction provides no clear lines.” Id. at 680. Insofar as
questions of fact are concerned, we see no reason to apply an abuse of discretion standard rather than our
usual review for clear error when the trial court is in the unique position of determining the jurisdictional
facts. And insofar as the Mills court suggests that we should defer to the trial court for its understanding
of where the “lines” in personal jurisdiction law lie, we disagree and instead follow our Supreme Court’s
                                                     7
presented to the trial court, we are in as good a position as the trial court to determine the

existence of jurisdictional facts and will employ de novo review as to those facts.”

Munster v. Groce, 829 N.E.2d 52, 57 (Ind. Ct. App. 2005). Here, the trial court’s

judgment was based on a paper record.7 As such, we are in as good a position as the trial

court to determine the existence of jurisdictional facts, and we employ de novo review as

to those facts.

               Whether Anderson Adequately Served the American Legion

       On appeal, Anderson asserts that she adequately served the American Legion and,

accordingly, the trial court had personal jurisdiction over the American Legion.                 In

particular, Anderson contends that the trial court erred when it concluded that Anderson

“must” have served Eakins pursuant to Trial Rule 4.1(A). See Appellant’s App. at 11.

Anderson further argues that leaving the summons and complaint at a building at the

address listed for the registered agent, and following that attempt at service with copy

service by first class mail, was reasonably calculated to inform the American Legion of

her lawsuit.

       “A trial court does not acquire personal jurisdiction over a party if service of

process is inadequate.”       Munster, 829 N.E.2d at 57.           “The existence of personal

jurisdiction . . . is . . . a constitutional requirement to rendering a valid judgment,

mandated by the Due Process Clause of the Fourteenth Amendment to the United States

Constitution.” Id. “[T]he Due Process Clause requires that[,] in order for constructive

assessment that “[p]ersonal jurisdiction is a question of law.” LinkAmerica Corp., 857 N.E.2d at 965
(quotation omitted).
       7
          The record on appeal demonstrates that the affidavits submitted by the parties on the Rule
60(B)(6) motion were the only evidence before the trial court.
                                                 8
notice of a lawsuit to be sufficient, a party must exercise due diligence in attempting to

locate a litigant’s whereabouts.” Id. at 60. “A party must provide ‘notice reasonably

calculated, under all the circumstances, to apprise interested parties of the pendency of

the action and afford them an opportunity to present their objections.’” Id. (quoting

Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)).

       In Indiana, “whether the judgment is ‘void’ turns on whether the defendant was

served with process effective for that purpose under the Ind[iana] Rules of Procedure.”

Glennar Mercury-Lincoln, Inc. v. Riley, 167 Ind. App. 144, 150, 338 N.E.2d 670, 674

(1975). Our review requires scrutiny of “the method of authorized service chosen in

order to determine whether under the facts and circumstances of the particular case that

method was best calculated to inform the defendant of the pending proceeding.”

Morrison v. Prof’l Billing Servs., Inc., 559 N.E.2d 366, 368 (Ind. Ct. App. 1990). “An

authorized method is sufficient ‘if no other method better calculated to give notice is

available but is insufficient if another method obviously better calculated to give notice is

available.’” Id. (quoting Mueller v. Mueller, 259 Ind. 366, 371, 287 N.E.2d 886, 889

(1972)).

       As an initial matter, Anderson’s assertion that the trial court erred when it

concluded that she “must” comply with Trial Rule 4.1 to effect adequate service of

process misunderstands the trial court’s order. See Appellant’s App. at 11. The trial

court’s conclusion was that, in light of the facts and the circumstances of this particular

case, Anderson’s compliance with Trial Rule 4.1 would have been better calculated to

inform the American Legion of Anderson’s lawsuit than the method of service Anderson


                                             9
chose. The trial court’s conclusion, if supported by the facts, is a correct assessment of

the law. See Morrison, 559 N.E.2d at 368. As such, we turn to whether the trial court’s

assessment on these facts is also correct. We hold that it is.

       There is no question that Anderson failed to serve the American Legion in a

manner authorized by our Trial Rules. In particular, Trial Rule 4.6(A) states, in relevant

part, that “[s]ervice upon an organization may be made as follows: (1) In the case of a

domestic . . . organization upon an . . . agent appointed . . . to receive service . . . .”8 Rule

4.6(B) states that

       Service under subdivision (A) of this rule shall be made on the proper
       person in the manner provided by these rules for service upon individuals,
       but a person seeking service . . . shall not knowingly direct service to be
       made at the person’s dwelling house or place of abode, unless such is an
       address furnished under the requirements of a statute or valid agreement, or
       unless an affidavit on or attached to the summons states that service in
       another manner is impractical.

And Rule 4.6(C) states:

       (C) Service at organization’s office. When shown upon an affidavit or in
       the return, that service upon an organization cannot be made as provided in
       subdivision (A) or (B) of this rule, service may be made by leaving a copy
       of the summons and complaint at any office of such organization located
       within this state with the person in charge of such office.

       Trial Rule 4.1 provides for service upon an individual.                 That Rule states as

follows:

       (A) In General. Service may be made upon an individual, or an individual
       acting in a representative capacity, by:

               (1) sending a copy of the summons and complaint by registered or
               certified mail or other public means by which a written

       8
          Trial Rule 4.12 permits service by sheriff, but that Rule does not authorize copy service at a
business address. Kelly v. Bennett, 732 N.E.2d 859, 861 n.5 (Ind. Ct. App. 2000) (citing LaPalme, 621
N.E.2d at 1102).
                                                  10
             acknowledgment of receipt may be requested and obtained to his
             residence, place of business or employment with return receipt
             requested and returned showing receipt of the letter; or

             (2) delivering a copy of the summons and complaint to him
             personally; or

             (3) leaving a copy of the summons and complaint at his dwelling
             house or usual place of abode; or

             (4) serving his agent as provided by rule, statute or valid agreement.

      (B) Copy Service to Be Followed With Mail. Whenever service is made
      under Clause (3) or (4) of subdivision (A), the person making the service
      also shall send by first class mail, a copy of the summons without the
      complaint to the last known address of the person being served, and this
      fact shall be shown upon the return.

      Here, Anderson, through Deputy Jefferson, sought to serve process on the

American Legion through its registered agent, Eakins, pursuant to Rule 4.6(A)(1). Rule

4.6(B) thus directed Deputy Jefferson to apply Rule 4.1, with the provision that Rule

4.1(A)(3) could not be used absent certain circumstances not applicable here. There is no

dispute that Deputy Jefferson did not comply with 4.1(A)(1), as he did not mail a copy of

the summons and complaint by registered or certified mail or other means that would

demonstrate Eakins’ receipt of those documents. There is also no dispute that Deputy

Jefferson did not serve Eakins personally under Rule 4.1(A)(2) and that Rule 4.1(A)(4)

does not apply to Eakins. And, since Rules 4.1(A)(3) and (4) do not apply here, neither

does Rule 4.1(B).

      We agree with the trial court that Deputy Jefferson could have effected service of

process on Eakins and, thereby, the American Legion, by complying with Trial Rules

4.1(A)(1) or (2). To be sure, pursuant to Rule 4.6(C) Deputy Jefferson could also have


                                           11
left a copy of the documents at any American Legion office in Indiana with the person in

charge of that office if he could not comply with Rule 4.1(A)(1). But Deputy Jefferson

did not do that either. Thus, Anderson did not comply with the methods for effective

service authorized by the Indiana Trial Rules.

       But that is not the end of our analysis. Again, though Anderson did not comply

with our Trial Rules, her attempt to serve process on the American Legion may still have

been adequate if, in light of the facts and circumstances, her method was “obviously

better calculated to give notice.” Morrison, 559 N.E.2d at 889. As such, Anderson

asserts that leaving the summons and complaint at the outbuilding, and following that act

with copy service by first class mail to the registered agent’s address, was reasonably

calculated to inform the American Legion of her lawsuit. We cannot agree that this

method was better calculated to give the American Legion notice than compliance with

our Trial Rules.

       For support, Anderson relies on Washington v. Allison, 593 N.E.2d 1273 (Ind. Ct.

App. 1992), and Storm v. Mills, 556 N.E.2d 965 (Ind. Ct. App. 1990). In Washington,

the plaintiff filed suit against a sole proprietorship and had the sheriff leave a copy of the

summons and complaint at that business’s address, which the sheriff followed with copy

service by mail to the same address. The owner of the business asserted that he should

have been served as an individual pursuant to Rule 4.1 rather than as an organization

under Rule 4.6. We held that “[a] sole proprietorship does not fit within either” Rule 4.1

or Rule 4.6 but any technical failure of the plaintiff to comply with our trial rules did not




                                             12
render the default judgment void because “personal jurisdiction is acquired by any

method of service of summons which comports with due process.” 593 N.E.2d at 1275.

       In Storm, the plaintiff served the defendant by leaving the summons and complaint

with an identified employee at the defendant’s business, which the plaintiff followed with

copy service by mail to the business address. The parties agreed that the plaintiff’s

attempt at service successfully placed the defendant on actual notice of the plaintiff’s

action. We held that the plaintiff sufficiently served the defendant. Storm, 556 N.E.2d at

968.

       In response, the American Legion asserts that the instant appeal is analogous to

Kelly v. Bennett, 732 N.E.2d 859 (Ind. Ct. App. 2000), trans. denied. In Kelly, the

plaintiffs, by sheriff, served the summons and complaint on the defendant at his office

address. The sheriff left copies of the documents at the office address and also mailed

copies to that address. We held that the plaintiff’s attempt at service was not sufficient.

Kelly, 732 N.E.2d at 862. In particular, we stated:

       The prescribed means of service at a business address are: personal service,
       registered or certified mail, or some other means of mailing with a written
       acknowledgment of receipt. See Ind. Trial Rule 4.1(A)(1). Service by
       Sheriff under the circumstances would have been appropriate only if [the
       defendant] or his agent had been personally served or if a copy of the
       summons and complaint had been left at his dwelling house or usual place
       of abode. See Ind. Trial Rule 4.12(A). Because the Sheriff only left a copy
       of the summons and complaint at [the defendant’s] place of business and
       mailed a copy of the summons to the same address via regular mail, the
       [plaintiffs] did not obtain proper service on [the defendant].

                The controlling authority is our supreme court’s opinion in LaPalme
       [v. Romero, 621 N.E.2d 1102 (Ind. 1993)] . . . . Here, as in LaPalme,
       . . . the court could not properly assert personal jurisdiction where the
       summons was not served as required by Trial Rule 4.1. See id. at 1105. . . .


                                            13
Id. at 861-62 (footnote omitted).

       We agree with the American Legion that Washington and Storm are inapposite to

the instant appeal and that Kelly is analogous. In Washington and Storm, the plaintiff

delivered the summons and complaint at the actual building from which the businesses

were being conducted. That is not the case here. Rather, as with the sheriff leaving a

copy of the summons and complaint at the “office address” in Kelly, the evidence here

fails to show that Deputy Jefferson left the summons and complaint with anyone in

particular or at a building from which business was actually being conducted. See 732

N.E.2d at 860. Instead, the undisputed evidence demonstrates that Deputy Jefferson left

the documents at the outbuilding at 601 South Holt Road rather than taking those

documents to the main building.

       We reject Anderson’s assertion that “[n]othing about the [outbuilding] would have

put Anderson on notice that service there would be improper.” Appellant’s Br. at 13.

Even though the outbuilding had the number “601” on its northern face, the outbuilding

did not have a mailbox and, in reviewing the photograph attached to Cooper’s affidavit,

there is no question that the outbuilding was not the main building at that address.

Rather, the large building on the northeast portion of the property was adjacent on its

western and southern sides to both branches of the parking lot; it had a driveway that led

directly to a covered entrance; it had multiple sidewalks to access the parking lot; and it

had a large, fenced-in yard. The smaller outbuilding, on the other hand, had no attributes

suggesting that it was anything more than an outbuilding.         And Cooper’s affidavit

expressly stated that there was no mailbox at the smaller building, which suggests that the


                                            14
mailbox for the address was at the larger building. In other words, the undisputed

evidence demonstrates Anderson did not leave the summons and complaint in a place or

with a person reasonably calculated to apprise the American Legion of her lawsuit

against it, let alone did she employ a method that was “obviously better calculated to give

notice” than the methods authorized by our Trial Rules. See Morrison, 559 N.E.2d at

889.

       Moreover, in these circumstances Anderson cannot rely on Trial Rule 4.15(F) to

save her failure to adequately serve the American Legion. Rule 4.15(F) states: “No

summons or the service thereof shall be set aside or be adjudged insufficient when either

is reasonably calculated to inform the person to be served that an action has been

instituted against him, the name of the court, and the time within which he is required to

respond.” But, as both this court and our Supreme Court have held, Rule 4.15(F) “‘only

cures technical defects in the service of process, not the total failure to serve process.’”

Kelly, 732 N.E.2d at 862 (quoting LaPalme, 621 N.E.2d at 1106). As Anderson did not

serve the American Legion as required either by our Trial Rules or the Due Process

Clause, she cannot rely on Trial Rule 4.15(F) to save her total failure to serve process.

       Considering all the facts and circumstances, we agree with the trial court that

Anderson did not adequately serve process on the American Legion. We hold that

Anderson’s attempt to serve process on the American Legion was inadequate as a matter

of law and, thus, that the trial court did not have personal jurisdiction over the American

Legion and its default judgment was void. Accordingly, we affirm the trial court’s order

setting aside its default judgment.


                                             15
      Affirmed.

BAKER, J., and CRONE, J., concur.




                                    16